FILED
                              NOT FOR PUBLICATION                            NOV 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


TRA BI JEAN,                                     No. 13-71333

               Petitioner,                       Agency No. A098-520-376

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Tra Bi Jean, a native and citizen of the Ivory Coast, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen

removal proceedings. We have jurisdiction under 8 U.S.C. § 1252. We review for

abuse of discretion the BIA’s denial of a motion to reopen. Najmabadi v. Holder,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
597 F.3d 983, 986 (9th Cir. 2010). We deny the petition for review.

      The BIA did not abuse its discretion in denying Jean’s untimely motion to

reopen because he did not establish materially changed circumstances in the Ivory

Coast to overcome the time limitation for motions to reopen. See 8 C.F.R.

§ 1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 988-89 (evidence must be “qualitatively

different” to warrant reopening); see also Toufighi v. Mukasey, 538 F.3d 988, 996-

97 (9th Cir. 2008) (evidence was not material in light of prior adverse credibility

determination).

      PETITION FOR REVIEW DENIED.




                                          2                                    13-71333